Citation Nr: 0632131	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  00-14 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent from July 1, 1998 to August 31, 2000, and in excess 
of 20 percent from November 1, 2000, for postoperative 
residuals of a right knee injury.

2.  Entitlement to an initial compensable evaluation from 
December 5, 1992 to February 20, 1994, and an initial 
evaluation in excess of 20 percent from February 21, 1994, 
for left rotator cuff tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
December 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In a March 1997 rating decision, the RO granted service 
connection for residuals of a left rotator cuff tendonitis, 
evaluated as noncompensable, effective from December 5, 1992, 
and evaluated as 10 percent disabling effective from February 
21, 1994.  In April 1997, the veteran submitted a statement 
wherein he disagreed with the initial staged ratings that 
were assigned for his left shoulder disability.  Thereafter, 
in a June 1998 statement, which was received by the RO in 
August 1998, the veteran again made reference to the level of 
disability that had been assigned for his left shoulder.  By 
an August 1999 rating decision, the RO continued the initial 
10 percent evaluation assigned for this disability.  The RO 
sent the veteran a letter to this effect in August 1998, 
along with a copy of the August 1998 rating decision and 
notice of his appellate rights.  In March 2000, the veteran 
submitted a statement that contested that determination.  In 
April 2000, the RO furnished the veteran a statement of the 
case; and in July 2000, the RO received the veteran's 
substantive appeal.  By a subsequent rating decision dated in 
June 2002, the RO found clear and unmistakable error in its 
prior rating decisions and assigned a 20 percent evaluation 
for the veteran's left rotator cuff tendonitis, effective 
from February 21, 1994.  A supplemental statement of the case 
was thereafter furnished to the veteran in June 2002, which 
addressed the initial staged ratings that were assigned 
following the original grant of service connection for the 
veteran's residuals of a left rotator cuff tendonitis.

In an August 1999 rating decision, the RO granted the veteran 
a temporary total disability evaluation pursuant to the 
provision of 38 C.F.R. § 4.30, based on a period of 
convalescence from May 20, 1998 to June 30, 1998.  By that 
same rating decision, RO denied an increased evaluation in 
excess of 10 percent for the veteran's service-connected 
right knee disorder and, in effect, restored the 10 percent 
evaluation from July 1, 1998, on the date following the 
termination of the temporary total evaluation.  See 38 C.F.R. 
§ 4.30 (2003).  In March 2000, the veteran filed a notice of 
disagreement that specifically contested the assignment of 
the 10 percent evaluation for the right knee.  The RO 
furnished the veteran a statement of the case relative to 
that issue in April 2000; and a substantive appeal was 
received by the RO in July 2000.

While the case was in appellate status, the RO, in an August 
2000 rating decision, granted the veteran a temporary total 
disability evaluation pursuant to 38 C.F.R. § 4.30, based on 
a period of convalescence from September 1, 2000 to October 
31, 2000, and increased the schedular evaluation for the 
veteran's service-connected right knee disorder from 
10 percent to 20 percent effective from November 1, 2000, on 
the date following the termination of the temporary total 
evaluation.  The veteran was furnished a supplemental 
statement of the case in February 2002.

In light of the above procedural development and since the 
present appeal is also derivative of the veteran's challenge 
to the RO's initial staged rating for the left shoulder 
disorder, see Fenderson v. West, 12 Vet. App. 119 (1999), the 
Board has construed the issues on appeal as articulated on 
the cover page of this decision.  

In February 2003, the Board issued a decision that denied 
entitlement to an increased rating and a higher initial 
rating for the veteran's service-connected right knee and 
left rotator cuff disabilities.  The veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 2004 Order, and following the 
submission of a Joint Motion for Remand, the Court vacated 
and remanded the Board's decision.  

In October 2004, the Board remanded this case for additional 
development and adjudication.  In that decision, the Board 
noted that, in correspondence dated since August 1998, the 
veteran appeared to have raised the issue of entitlement to 
an increased (compensable) for residuals of a left knee 
injury.  Since this matter had not been developed and 
adjudicated by RO, it was referred to the RO for appropriate 
action.
FINDINGS OF FACT

1.  For the period from July 1, 1998 to August 31, 2000, the 
veteran's right knee disorder was manifested by complaints of 
pain and clinical findings of tendonitis without radiological 
findings of degenerative changes or more than slight 
limitation of motion.  

2.  For the period from November 1, 2000, the veteran's right 
knee disorder was manifested by radiological findings of 
arthritis with noncompensable limitation of motion without 
objective evidence of instability, effusion or weakness.

3.  For the period from December 5, 1992, through February 
20, 1994, the veteran's left rotator cuff disorder was 
asymptomatic.  

4.  For the period from February 21, 1994, the veteran's left 
rotator cuff disorder is manifested by flexion and abduction 
not less than 90 degrees with complaints of pain.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 
10 percent for postoperative residuals of a right knee 
injury, for the period from July 1, 1998 to August 31, 2000, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.40, 4.45, 
4.59 and Part 4, Diagnostic Codes 5262, 5257, 5259, 5260, 
5261 (2005).

2.  The criteria for an increased rating in excess of 
20 percent for postoperative residuals of a right knee 
injury, for the period from November 1, 2000, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.40, 4.45, 4.59, and 
Part 4, Diagnostic Codes 5262, 5257, 5259, 5260, 5261 (2005).


3.  The criteria for an initial compensable evaluation for 
left rotator cuff tendonitis, for the period from December 5, 
1992, through February 20, 1994, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.40, 4.45, 4.59 and Part 4, 
Diagnostic Codes 5024-5201 (2005).

4.  The criteria for an initial rating in excess of 
20 percent for left rotator cuff tendonitis, for the period 
from February 21, 1994, have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.40, 4.45, 4.59 and Part 4, 
Diagnostic Codes 5024-5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in April 2001 
and October 2004, provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
The veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim of entitlement to a 
higher evaluation for his service-connected disabilities.  
Specifically, the veteran was informed of his responsibility 
to identify, or submit directly to VA, medical evidence that 
shows that his service-connected disabilities had gotten 
worse.  The veteran was told that this evidence may consist 
of recent (preferably within the past twelve months) medical 
records.  And the veteran was also generally invited to send 
information or evidence to VA that may support his claim.  In 
addition, the veteran was advised of the basic law and 
regulations governing his claims, the basis for the decisions 
regarding his claims, and the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

Here, the Board observes that in Dingess v. Nicholson, the 
Court recently held that upon receipt of an application for 
service connection, VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim for service connection, including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, 
however, the Court also declared, that "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is therefore required with respect to 
the veteran's claim for higher initial disability ratings for 
his service-connected left rotator cuff tendonitis; and under 
the circumstances, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
with respect to that disability.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991). 

With respect to the veteran's right knee disability, the 
Board notes that the veteran was afforded notice with 
regarding the disability rating and effective dates for that 
condition.  Proper notice, however was provided only 
recently, in April and May 2006, calling into question 
whether the veteran had adequate time to act upon this 
notice.  Despite the potentially inadequate notice provided 
to the veteran on these latter two elements, however, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 
supra.  In this regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
increased rating claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Thus, any prejudice to the appellant in 
proceeding with the claim would be considered harmless error.  
See Dingess/Hartman v. Nicholson, supra.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical records, VA examinations, and statements 
submitted by the veteran and his representative in support of 
the claim.  The Board also notes that the veteran's claim was 
remanded by the Board for further development. 

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.


II.  Factual Background.

Private treatment records on file and dated prior to the 
veteran's entrance into service show that the veteran 
sustained an injury to his right knee in February 1984, 
playing basketball.  He was initially treated conservatively 
but due to complaints of continuing pain with exercise he 
underwent right knee arthroscopic surgery with partial 
lateral meniscectomy in July 1984.  Postoperative notes 
record that his postoperative recovery was excellent with 
full range of motion of the right knee.

Service medical records show that in August 1987 the veteran 
sustained direct trauma to the left scapula doing a "PLF" 
(parachute landing fall) and presented to a service 
department treatment facility in October 1987 with complaints 
of continued point tenderness and left shoulder pain.  
Following a physical examination rhomboid strain versus facet 
syndrome was diagnosed.  Probably bursitis was also reported 
as a diagnostic assessment.  Beginning in August 1990 the 
veteran presented to service physicians with complaints of 
right knee pain.  In October 1990 he underwent arthroscopic 
surgery for removal of a loose body.  Recurrent right knee 
pain resulted in further arthroscopic surgery of the right 
knee in April 1992 with debridement of the medial and lateral 
plicae and lateral release.  

On the veteran's initial VA examination in April 1993 the 
veteran reported that he developed discomfort in his left 
shoulder in 1989 which was diagnosed as bursitis but that he 
recovered shortly thereafter and is bothered now only by an 
occasional slight twinge on far elevation of the left 
shoulder during wet weather.  Examination of the left 
shoulder was entirely within normal limits with no limitation 
of motion, tenderness, deformity or dysfunction.  The veteran 
also said that he injured his right knee playing basketball 
in July 1984 with hyperextension of the joint requiring 
surgery.  He also reported that he caused further injury to 
his knee in jumps requiring surgery in August 1990 and April 
1992 for removal of torn lateral menisci and relief of 
lateral meniscus respectively.  He said since that time he 
has continued to have to wear a brace because of instability 
of the joint and almost constant pain.  Examination of the 
right knee joint revealed a one-inch, well-healed surgical 
scar over the lateral aspect.  It was also noted that 
complete flexion caused the presence of crepitus beneath the 
patella but that there was no deformity, swelling, tenderness 
or limitation of motion.  An X-ray of the veteran's knees 
revealed no significant pathology.  History of bursitis, left 
shoulder without X-ray evidence of disease and status post 
right knee injury without evidence of disease were the 
diagnostic impressions.  

Service connection for postoperative right knee was 
established by an RO rating decision dated in November 1993.  
This disorder was rated 10 percent disabling under 38 C.F.R. 
§ 4.71a,  Diagnostic Code 5259.  In this rating 
determination, the RO also denied the veteran's claim for 
service connection for a left shoulder condition.

With respect to his left shoulder condition the veteran 
testified at a personal hearing in August 1994 that he was 
diagnosed with left shoulder bursitis in service.  He added 
that his left shoulder complaints resolved after about a 
month but have since recurred in connection with his job at 
the United States Post Office.  

VA outpatient treatment records compiled between February 
1994 and August 1996 include a VA outpatient treatment record 
dated February 21, 1994, which noted that the veteran 
presented with complaints of left shoulder discomfort for 
approximately one week without any recent injury or trauma.  
Following physical examination bursitis of the left shoulder 
was diagnosed.

On a VA examination in November 1994 the veteran stated that 
he was told he has bursitis in the left shoulder and that he 
is now troubled by numbness in that joint with typing which 
is involved in his occupation.  He noted that he takes no 
medication and has had no special treatment for his left 
shoulder.  Examination of the left shoulder revealed 
objective tenderness over the anterior aspect of the joint 
with pain on maximum elevation but no limitation of motion, 
abnormal mobility, deformity, swelling or other 
abnormalities.  The veteran's main complaint on this 
examination concerned his knees.  The veteran said that since 
his surgery in 1990 and 1992 he has had to wear a brace to 
keep his knee joint from locking.  He added that he is unable 
to rise to a standing position without pulling up when he 
squats, and is unable to lift objects from the squatting 
position.  He reported that he takes no medication for relief 
of his right knee complaints and had no recent treatment.  
Examination of the right knee joint revealed a 0.7-inch scar 
over the lateral aspect of the joint, which was moderately 
tender.  There was no swelling, deformity, abnormal mobility, 
or limitation of motion.  An X-ray of the left shoulder and 
knees in November 1994 showed no significant pathological 
findings in either of the joints.  Residuals of left shoulder 
injury without X-ray evidence of disease and residuals of a 
right knee injury status post operative without X-ray 
evidence or disease was the diagnostic impressions.    

On VA examination in August 1996 the veteran stated that his 
work at the Post Office required him to reach above his head 
and at times his shoulder is real bad, especially in cold 
weather.  On physical examination of the left shoulder there 
was no obvious swelling or deformity.  The veteran had full 
elevation and flexion from 0 to 180 degrees and abduction 
from 0 to 160 degrees.  Internal rotation and external 
rotation were to 90 degrees.  The veteran did have slight 
tenderness over the supraspinatus region but otherwise the 
examination was within normal limits.  Examination of the 
right knee revealed well-healed incisions from previous 
arthroscopic surgery.  The right knee had full extension at 0 
degrees with flexion to 140 degrees.  All ligaments were 
intact and there was no joint line pain.  X-rays of the left 
shoulder and bilateral knees were interpreted to be normal.  
Mild supraspinatus tendonitis of the left shoulder and post 
status arthroscopic surgery right knee with normal 
examination were the pertinent diagnostic assessments.  

The veteran presented to a VA outpatient treatment clinic in 
March 1996 with complaints referable to his left shoulder.  
He said the shoulder had started hurting with throbbing pain 
and that he had received no relief from medications.  On 
physical examination the veteran's shoulder was noted to be 
tender and abduction was to 70 degrees.  Mild bursitis was 
the diagnostic impression and the veteran was prescribed 
Motrin.  

When examined by VA in December 1996 the veteran reported 
that he continued to have pain in his left shoulder 
especially with lifting and raising his shoulder over head.  
He said he also had crepitus in the left shoulder.  With 
respect to his right knee the veteran was noted to wear a 
brace and to have difficulty with squatting, bending and 
giving away.  On physical examination of the left shoulder 
the veteran was noted to have tenderness over his anterior 
rotator cuff at the supraspinatus tendon.  He was also noted 
to lack 10 degrees of abduction and about 5 degrees of 
internal and external rotation of the left shoulder.  
Otherwise there was no instability of the left shoulder.  
There was a positive impingement sign and mild crepitus on 
range of motion of the left upper extremity.  Examination of 
the right knee revealed well-healed arthroscopy scars and 
range of motion from 0 to 120 degrees.  The knee was stable 
in all planes and there was no effusion.  Mild tenderness was 
noted over the lateral aspect of the right knee at the joint 
line and there was mild crepitus on range of motion.  The 
examiner noted that there was no evidence of loss of 
movement, weaken movement or excessive fatigability or 
incoordination or impaired ability to execute skilled 
maneuvers on any of the veteran's extremities at the present 
time.  He added that the veteran's main disabilities are in 
his left shoulder with pain with repetitive activity and 
overhead activity and his right knee with occasional giving 
way and pain with squatting and going up and down stairs and 
occasional swelling.  

Service connection for left rotator cuff tendonitis was 
established by an RO rating decision in March 1997.  This 
disorder was rated noncompensably disabling from December 5, 
1992, through February 20, 1994, and 10 percent disabling 
effective from February 21, 1994, under Diagnostic Code 5019-
5203 of the aforementioned Rating Schedule.  

Private treatment records received in connection with the 
veteran's current claim for an increased evaluation for his 
service-connected right knee disorder show that the veteran 
underwent further right knee arthroscopy with partial medial 
meniscectomy and excision of spur femoral condyle in May 
1998.  

On a VA examination in August 1999 it was noted that the 
veteran had a long history of problems with his right knee 
and that apparently symptomatology continued with repeat 
arthroscopic surgery with removal of the remainder of his 
medial meniscus and a shaving procedure of a spur that was on 
the femoral condyle in May 1998.  It was noted that he was 
told at that time that he had some degenerative changes to 
the knee.  It was also noted that since his surgery he has 
had to wear a brace and is reportedly unable to run or squat 
and to experience trouble with climbing stairs because of 
pain.  The veteran said he had pain on a daily basis with 
running, squatting or climbing.  He also said that his leg 
had given way on him on about an average of four times per 
month since his last surgery with stumbling or falling.  He 
noted that he had difficulty in functioning on his job as a 
postal clerk because of the difficulty he experienced in 
lifting and pushing and carrying things around, particularly 
the mail, and that he takes Motrin on a regular basis.  On 
examination of the right knee there was minimal tenderness 
over the lateral tibial plateau.  There was no obvious 
swelling or effusion noted and there was no abnormality to 
varus or valgus stress.  There was no Drawer sign and no 
McMurray sign noted.  The veteran could extend the knee to 0 
degrees and flex to 120 degrees although he complained of 
pain with flexion of more than 110 degrees.  It was also 
noted that the veteran had a history of tendonitis in the 
left shoulder and he had received several injections of 
steroids from time to time.  The veteran said he continued to 
have pain in the left shoulder and has tenderness posteriorly 
over the superior aspect of the scapula and pain anteriorly 
over the long head of the biceps muscles.  The examiner noted 
that the veteran continues to have pain also in raising his 
left arm above the left shoulder in both the anterior and 
lateral positions, although he can raise the arm to the 180 
degrees position while complaining of pain, particularly in 
the 90 to 150 degree range and with less pain above that.  
The veteran complained of pain radiating in the shoulder 
posteriorly, although it was noted he could raise the 
shoulder 75 degrees in the posterior plane without 
difficulty.  The veteran said he continues to have problems 
with lifting more than 10 pounds because of the increase in 
pain in the shoulder.  An X-ray of the left shoulder was 
interpreted to reveal no significant bone or soft tissue 
abnormality.  An X-ray of the right knee was interpreted to 
show no evidence of a fracture or joint effusion and no 
significant bony or soft tissue abnormality.  Torn menisci of 
the knee status post multiple arthroscopic surgeries and a 
meniscectomy with residuals and history of degenerative 
changes by X-ray and tendonitis of the left rotator cuff with 
residuals were the diagnostic assessments.  

A private physician saw the veteran in September 2000.  He 
was noted to have a history of four previous arthroscopies on 
his knee, the last one done two years ago.  It was noted that 
he has had recurrences of mechanical symptoms, catching, 
popping, and locking of the knees and that X-rays had shown a 
possible loose fragment on or around the medial femoral 
condyle.  The veteran underwent a chondroplasty medial 
femoral condyle, with debridement of the chondral flaps, 
chondroplasty of trochlea, debridement of anterior fat pad, 
and debridement of the lateral meniscus.  

When examined by VA in November 2000 it was noted in his 
medical history that the veteran has had surgery on his right 
knee five times with one surgery prior to service, two 
surgeries in service and two surgeries subsequent to service.  
The veteran reported that his knee hurts all the time and 
that to prevent giving way he wears a brace.  It was noted 
that the veteran worked for the Post Office and had missed 
approximately two and a half months in the past year because 
of his knee, most of that time due to surgery.  On physical 
examination the veteran had full extension of the right knee 
and flexion to 85 degrees.  There was painful motion 
throughout all movements.  There was no fatigue, weakness, or 
lack of endurance.  There was some enlargement of the knee 
joint but no edema, effusion, instability, or weakness.  The 
knee was found to be tender with no redness or heat.  It was 
also noted that the veteran had crepitus.  X-rays of the 
right knee revealed minimal degenerative joint disease.  

An RO rating decision dated in August 2001 increased the 
schedular disability evaluation for the service-connected 
right knee disorder from 10 percent to 20 percent, effective 
from November 1, 2000.

On VA examination in October 2001, the veteran reported pain 
in his left shoulder all the time with loss of range of 
motion.  It was noted that the veteran's treatment for the 
left shoulder had been conservative and that he has had 
Cortisone injections in the shoulder, which helped for a 
while.  It was further noted that the veteran had no history 
of left shoulder dislocation and/or inflammatory arthritis.  
The veteran reported that he works for the Post Office and 
that he has missed approximately 30 days in the past year.  
The veteran was noted to be right hand dominant.  On physical 
examination the veteran had forward elevation of the left 
upper extremity to 90 degrees, abduction to 90 degrees, 
internal rotation to 90 degrees and external rotation to 60 
degrees.  All these movements were with pain.  There was no 
fatigue, weakness or lack of endurance.  The veteran had 
painful motion but no edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guardment of 
movement referable to his left shoulder.  Left rotator cuff 
tendonitis was the diagnosis.  

Finally, the veteran was again examined by VA in January 
2006.  The examiner indicated that the veteran's claims file 
was available and reviewed in connection with his claim.  The 
examiner reviewed the veteran's medical history for the 
record, including in-service arthroscopic surgeries on the 
veteran's right knee.  The veteran reported symptoms, 
including pain and stiffness in the right knee, problems 
squatting and climbing stairs, popping in the left shoulder, 
and inability to lift his left arm above the shoulder level.  
The veteran reported that he currently uses no medication for 
his conditions, although he uses a knee brace as needed, and 
he reported no flare-ups.  The examiner indicated that there 
was no evidence of dislocation or subluxation and also found 
no evidence of inflammatory arthritis.  The examiner also 
noted no reported incapacity in the past 12 months and no 
effect on the veteran's ADL activities.  The veteran was 
noted to be employed with the Postal Service.  He is able to 
perform house chores and yard work, and he drives without 
problems.  He is also noted to play golf and fish with his 
kids.  The veteran was noted to be right hand dominant. Upon 
examination, the veteran was able to dress and undress, 
remove and tighten shoe laces and transfer using both hands 
and legs comfortably.  The veteran's knees and shoulders were 
indicated to be symmetrical and normal on both sides.  Range 
of motion testing revealed motion of the left shoulder of 160 
degrees forward elevation, 160 degrees abduction, 80 degrees 
external rotation, and 90 degrees internal rotation.  Pain 
was found to be the only limiting factor on the left side at 
the extreme ends of the shoulder motion both in active and 
passive movements.  Range of motion of the right knee was 
noted to be flexion of 130 degrees and extension of 0 
degrees.  Again, pain was the only limiting factor on the 
right side at the extreme ends of flexion both in active and 
passive movements.  Minimal crepitus was noted on both sides 
under the patella, and the veteran was indicated to have 
normal leg rising, normal heal and toe walking, and the 
veteran was able to squat but required support to get up.  
The examiner indicated that there was no additional 
limitations by weakness, fatigue or lack of endurance with 
repetitive movements, and no objective evidence of pain 
edema, effusion, heat, instability, incoordination, weakness, 
guarding or abnormal movements.  The examiner did note slight 
joint line tenderness on the medial aspect of the right knee.  
With respect to scarring, the examiner indicated that there 
is a one inch well healed surgical scar on the lateral aspect 
of the right knee and small laparoscopic well healed scars on 
the anterior aspect of the same knee.  These scars were 
indicated to be well healed with no scar complication or 
disfigurement.  X-rays taken in connection with the 
examination revealed no acute fractures or dislocations of 
the left shoulder and no significant degenerative changes.  
The left shoulder was indicated to have a high riding humeral 
head, which may be related to rotator cuff degeneration.  
Views of the right knee indicated slight narrowing of the 
patellofemoral joint spaces and medial joint compartment with 
some irregularity of the surfaces.  No fracture of joint 
effusion was indicated and the right knee was indicated to 
have degenerative joint disease as described.

III.  Legal Criteria.

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the schedule represent, as far as can be 
practically determined, the average impairment of earning 
capacity resulting from disease or injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In determining disability evaluations the 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1, 4.2, which require the evaluation of the 
complete medical history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, on 
the initial grant of service connection for a disability 
"staged ratings" may be assigned since the effective date of 
the grant of service connection, (i.e., different percentage 
ratings from different periods of time based upon the facts 
found) Fenderson v. West, 12 Vet. App. 119 (1999).  As noted 
in the introduction of this decision, the RO has assigned two 
staged ratings to the veteran's service-connected left 
shoulder disorder since the grant of service connection 
became effective in December 1992.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
nerves, and joints of an extremity may overlap to a greater 
extent, so the special rules are included in the appropriate 
bodily system for evaluation.  Both the use or manifestations 
not resulting from service-connected disease or injury in 
establishing service-connected disability evaluation and the 
evaluation of the same manifestations of the different 
diagnoses are to be avoided.  38 C.F.R. § 4.1.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the Rating Schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  In DeLuca, the Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based upon a greater 
limitation of motion due to pain on use, including use during 
flare ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is 
noncompensable.  38 C.F.R. Part 4, Diagnostic Code 5260.  

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows:  Extension 
limited to 45 degrees is 50 percent.  Extension limited to 30 
degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is 0 percent.  38 C.F.R. Part 4, 
Diagnostic Code 5261.  

Degenerative arthritis (hypertrophic osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or groups of minor joints affected by 
limitation of motion, to be combined, not added under 
38 C.F.R. Part 4, Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joints.  Id.  

Slight impairment of the knee including recurrent subluxation 
or lateral instability, warrants a 10 percent evaluation.  A 
20 percent rating requires moderate impairment.  A 30 percent 
rating requires severe impairment.  38 C.F.R. Part 4, 
Diagnostic Code 5257.

Diagnostic Code 5259 provides a 10 percent rating for 
symptomatic residuals resulting from the removal of semilunar 
cartilage.  This is the highest schedular evaluation 
permitted under this code.  Diagnostic Code 5259.  

In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997), VA's General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a 0 percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However the 
General Counsel also stated that if a veteran does not meet 
the criteria for a 0 percent rating under Diagnostic Code 
5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  See also VAOPGCPREC 9-98 (August 14, 1998), 53 
Fed. Reg. 56704 (1998).  

For purposes of rating functional impairment of the upper 
extremities, a distinction is made between major (dominant) 
and minor extremities.  Only one extremity is considered to 
be major and an individual is presumed to be right-handed 
unless there is evidence of left-handedness.  38 C.F.R. 
§ 4.69 (2001).  In this case, the medical evidence of record 
clearly reflects that the veteran is right-handed.  Thus, the 
rating for his left shoulder disability is based on the 
criteria for evaluating disabilities of the minor extremity.  

The average normal range of motion of the shoulder is flexion 
from 0 to 180 degrees; abduction from 0 to 180 degrees; 
external rotation from 0 to 90 degrees; and internal rotation 
from 0 to 90 degrees.  When the arm is held in the shoulder 
level, the shoulder is at 90 degrees of either flexion or 
abduction.  38 C.F.R. § 4.71, Plate I (2002).

Limitation of motion of the minor arm is rated 20 percent 
when it is limited to the shoulder level or when it is 
limited to a point midway between the side and the shoulder 
level.  When arm motion is limited to 25 degrees from the 
side, a 30 percent rating is assigned for the minor arm.  
Diagnostic Code 5201.

In every instance where the schedule does not provide a 
0 percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

IV.  Analysis.

A.  Right Knee Disorder

1.  Increased evaluation in excess of 10 percent from July 1, 
1998 to August 31, 2000, for post operative residuals of a 
right knee injury

During the period from July 1998 to August 2000, the veteran 
was assigned a 10 percent rating for his right knee disorder 
under Diagnostic Code 5299-5257.  Pursuant to the provisions 
of 38 C.F.R. § 4.27, unlisted disabilities requiring rating 
by analogy will be coded with the first two numbers of the 
schedule provisions of the most closely related body part and 
"99".  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  The additional code is shown after a hyphen.  
Diagnostic Code 5257 for other impairment of the knee is the 
basis for the 10 percent evaluation assigned by the RO for 
the service-connected right knee disorder, for the period 
from July 1998 to August 2000.  The Board will consider 
whether an increased rating in excess of 10 percent can be 
assigned to the veteran's right knee disorder during this 
relevant period under this diagnostic code as well as any 
other potentially applicable code.

Based on the clinical findings summarized above, the Board 
concludes that the 10 percent rating assigned by the RO under 
Diagnostic Code 5257 for the service-connected right knee 
disorder, from July 1998 to August 2000, is appropriate for 
the disability picture presented at that time.  The record 
establishes that the right knee disorder prior to the 
veteran's latest right knee surgery in September 2000 was 
manifested primarily by tenderness and complaints of pain.  
VA examination of the veteran's right knee in August 1999 
disclosed no obvious signs of swelling or effusion and range 
of motion was from 0 to 120 degrees without evidence of 
ligamentous instability on objective examination.  
Examination of the knee in April 2000 also resulted in 
minimal clinical findings of mild tenderness without evidence 
of swelling, effusion, abnormal movement or instability.  
Thus, these findings do not support a rating higher than 
10 percent under Diagnostic Code 5257.

The Board has considered whether a higher evaluation is 
warranted under the diagnostic codes pertaining to limitation 
of motion, including a separate evaluation for limitation of 
motion attributed to arthritis.  The reports of recent 
examination dated during the period from July 1998 to August 
2000, however, show that the veteran demonstrated a full 
range of right knee extension with flexion limited to only 
120 degrees on VA examination in August 1999, with complaints 
of pain at 110 degrees.  Thus, during the relevant period, 
the veteran has not demonstrated right knee motion that was 
limited to a degree to warrant assignment of a 0 percent 
rating under Diagnostic Codes 5260 or 5261.  Importantly, 
there is no radiological evidence of right knee degenerative 
changes on X-ray of the right knee in August 1999.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In essence, the evidence of record during the period from 
July 1998 to August 2000 does not show the presence of other 
right knee manifestations beyond that contemplated by 
Diagnostic Code 5257 that would support the assignment of 
either a higher or separate compensable evaluation for the 
veteran's right knee disorder.  

2.  Increased evaluation in excess of 20 percent from 
November 1, 2000, for post operative residuals of a right 
knee injury

The veteran underwent arthroscopic surgery on September 1, 
2001, for his service-connected right knee disability with 
debridement of chondral flaps, chondroplasty or trochlea, 
debridement of interior fat pad and debridement of the 
lateral meniscus.  He was awarded a temporary total 
disability rating pursuant to 38 C.F.R. § 4.30 from September 
1, 2000, through October 31, 2000, and thereafter a schedular 
disability evaluation of 20 percent was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5262, effective from 
November 1, 2000.  However, as reflected by the record, there 
is absolutely no medical evidence showing that the veteran 
has malunion or nonunion of the tibia and fibula.  Since 
there is no medical evidence indicating the veteran has 
malunion or nonunion of the right tibia and fibula, a rating 
higher than 20 percent, for the period from November 1, 2000, 
is not warranted under Diagnostic Code 5262.

The Board will therefore consider whether a higher evaluation 
is warranted under the diagnostic codes pertaining to motion 
limitation.  VA examination of the right knee following the 
veteran's most recent surgery in November 2000 noted 
degenerative changes characterized as minimal and flexion 
limited to 85 degrees.  The January 2006 VA examination 
indicated that the veteran's condition had much improved and 
that he had flexion of 130 degrees with pain only at the 
extreme ends of flexion in active and passive movements.  An 
x-ray taken in January 2006 revealed minimal degenerative 
joint disease of the right knee.  While limitation of motion 
to 85 degrees of flexion does not warrant a compensable 
evaluation under Diagnostic Code 5260, the Board observes 
that a 10 percent rating is warranted under Diagnostic Code 
5003 for radiological findings of arthritis for a specific 
joint and related noncompensable limitation of motion.  As 
such, in this particular case, a 10 percent evaluation is the 
maximum rating available under Diagnostic Code 5003 for 
arthritis of a major joint with related limitation of motion.

While the veteran had complaints of right knee instability on 
VA examination in November 2000 and prior to that, clinical 
findings on examination in November 2000 and on earlier 
examinations have noted an absence of any instability or 
weakness.  In addition, the January 2006 examiner 
specifically found no evidence of dislocation, subluxation or 
instability.  Therefore, a separate rating under Diagnostic 
Code 5257 cannot be assigned due to the lack of medical 
evidence showing any subluxation or instability of the 
veteran's right knee at any time especially following his 
surgery in September 2000. 

The veteran has been assigned a 20 percent evaluation for his 
service-connected right knee symptomatology since November 
2000.  In essence, under the applicable diagnostic codes, 
greater impairment such as to warrant an evaluation in excess 
of the 20 percent currently assigned for the right knee has 
not been shown.  

In sum, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation in excess of 
10 percent for his service-connected right knee disability 
prior to November 1, 2000, and in excess of 20 percent for 
this disorder since November 1, 2000.  As the evidence in 
this matter is not evenly balanced the doctrine of reasonable 
doubt is not applicable and the claims must be denied. 



B.  Higher initial evaluation for a left shoulder disorder.

On the initial grant of service connection for a disability 
"staged ratings" may be assigned since the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1991).  As noted in the introduction, the RO has assigned 
two staged ratings for the veteran's service-connected left 
shoulder disability since service connection became effective 
in December 1992.  The veteran essentially contends that he 
should be entitled to the higher rating for this disability.

1.  Entitlement to a compensable evaluation for the period 
from December 5, 1992, through February 20, 1994, for left 
rotator cuff tendonitis.

A review of the record prior to February 20, 1994, shows that 
the veteran's left shoulder disability was noted on his 
initial VA examination in April 1993 for his left shoulder 
consisted of complaints of occasional slight twinge with 
extended elevation.  Examination of the left shoulder on that 
occasion found it to be entirely within normal limits with no 
limitation of motion, tenderness, deformity or dysfunction.  
Subsequent clinical records are negative for further 
complaints and/ or findings referable to the veteran's left 
shoulder disorder until February 21, 1994.  At that time the 
veteran presented to a VA outpatient treatment clinic with 
complaints of left shoulder discomfort for approximately one 
week's duration.

The absence of any clinical findings referable to the 
veteran's service-connected left shoulder prior to February 
21, 1994, to include any evaluation or treatment for this 
disorder suggest that during the period in question, the 
veteran's left shoulder disorder was relatively asymptomatic.  
Without any evidence of any objective pathology prior to 
February 21, 1994, or significant complaints related thereto, 
the Board finds that a compensable evaluation for the 
veteran's service-connected left shoulder disorder, for the 
period from December 5, 1992 to February 20, 1994, is not 
warranted.




2.  Entitlement to an evaluation in excess of 20 percent from 
February 21, 1994, for left rotator cuff tendonitis.

With regard to the period since February 21, 1994, the Board 
must consider whether the veteran is entitled to a higher 
rating than 20 percent for the left shoulder disorder.  As 
noted above, under Diagnostic Code 5201 limitation of the 
minor arm at shoulder level or midway between the side and 
the shoulder warrants a 20 percent evaluation.  A 30 percent 
evaluation requires limitation of the minor arm to 25 degrees 
from the side.  Diagnostic Code 5201.  

The Board has reviewed the probative evidence since February 
24, 1994, and notes that there is no radiological evidence of 
degenerative changes involving the left shoulder and 
exclusive of an evaluation of the veteran's left shoulder in 
March 1996 which demonstrated abduction to 70 degrees, range 
of motion of the left shoulder, to include on VA examinations 
provided to the veteran in November 1994, August 1996, 
December 1996 and August 1999 were essentially normal with 
only slight restrictions in abduction and rotation (both 
internal and external) of 10 degrees and 5 degrees 
respectively noted on examination in December 1996.  

On examination in October 2000, the veteran's left shoulder 
forward flexion and abduction was limited to 90 degrees.  
Radiological impression was normal shoulder and while the 
veteran complained of constant left shoulder pain, physical 
examination was otherwise negative with no instability, 
weakness or abnormal left shoulder movement.  On examination 
in January 2006, forward elevation and abduction were much 
improved and were indicated to be 160 degrees with pain only 
on the extreme ends of the motion.  Again, radiological 
impression was negative except for high riding humeral head 
and there was no instability, weakness or abnormal left 
shoulder movement.  Left shoulder motion is not limited to 25 
degrees from the side, which would comport for a higher 
30 percent rating.  The 20 percent disability evaluation 
currently in effect does adequately contemplate the 
functional loss demonstrated to include functional impairment 
attributable to pain.  See generally DeLuca, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  

It is also found that he is not entitled to a higher 
disability under any other potentially applicable diagnostic 
code for the left shoulder.  Here, the board notes there is 
no evidence that establishes that the veteran's left shoulder 
involves fibrous union or nonunion of the humerus or 
favorable or unfavorable ankylosis of the scapulohumeral 
articulation that will warrant a higher evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5202 and 5200.  Hence, 
the Board finds that since February 21 1994, the veteran's 
service-connected left shoulder disorder simply does not 
cause a degree of impairment to warrant a higher evaluation 
than 20 percent already assigned by the RO under the Rating 
Schedule.

At this point, the Board notes that this matter was 
previously remanded by the Court in order to address certain 
additional considerations presented by the veteran.  Here, 
the veteran contends that a November 1994 examination 
revealed that his right knee has a tender scar and that this 
scar should be entitled to a separate 10 percent evaluation 
under Diagnostic Code 7804.  The veteran also contends that 
he is entitled to additional disability evaluation based on 
painful motion of his right knee and left shoulder.

With respect to the veteran's right knee scar, the Board 
notes that the veteran is currently service-connected for 
postoperative residuals of a right knee injury.  The 
veteran's right knee scar is one of these residuals.  As the 
evidence above indicates, the veteran's right knee scar is 
well healed with no scar complication or disfigurement.  
There is no medical evidence indicating that the scar is 
painful or tender, or otherwise unstable, deep or cause 
limitation of motion or function.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2002, 2005).  In this regard, the 
Board notes that the November 1994 examination, referred to 
the by the veteran, specifically reads that the veteran had 
"a 0.7-inch scar over the lateral aspect of the joint which 
was moderately tender, but there is no swelling, deformity, 
abnormal mobility, or LOM."  While this sentence may 
possibly be read to indicate that the scar itself is 
moderately tender, the Board finds that the best reading of 
this passage indicates that the lateral aspect of the joint 
is moderately tender.  This is clear from the context and is 
also consistent with the medical evidence related to the 
veteran's right knee.  Based on the foregoing, a separate 10 
percent evaluation for the veteran's right knee scar is not 
warranted.

And with respect to the veteran's contentions related to 
painful motion, the Board notes that it has specifically 
considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 
(1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  In this case, 
while there was painful motion in the left shoulder and knee 
as noted above, no fatigue, instability, weakness, flare-ups 
or lack of endurance was indicated and no additional 
limitation based on weakness, fatigue or lack of endurance 
with repetitive movements, and no objective evidence of pain 
edema, effusion, heat, instability, incoordination, weakness, 
guarding or abnormal movements was found.  In addition, the 
veteran's latest examination reflects only slight limitation 
of motion and no objective evidence of additional functional 
impairment of the left shoulder and right knee upon clinical 
examination, as caused by any pain, weakness or related 
factors.  Therefore, the Board determines that higher 
evaluations in consideration of DeLuca and applicable VA code 
provisions is not warranted. 

V.  Consideration under 38 C.F.R. § 3.321(b)(1).

Finally, pursuant to 38 C. F. R. § 3.321(b)(1), 
extraschedular consideration may be in order when there 
exists such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  In this respect that while the veteran 
has asserted that his service-connected right knee has caused 
him to miss time from work, and that his shoulder causes him 
difficulty in performing job related tasks, the record 
reflects that the veteran continues to work on a regular 
basis and has an established work history of many years with 
the same employer.  Thus, the record does not reflect 
evidence of marked interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards, which are based on the average impairment of 
employment.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability evaluation 
itself is recognition that industrial capabilities are 
impaired).  Moreover, to the extent that he has missed work 
due to surgery on his service-connected knee, the record 
shows that he has been compensated pursuant to the provisions 
of 38 C.F.R. § 4.30.  Therefore, the Board finds that absent 
more frequent periods of hospitalization or a showing of 
marked interference in employment as a result of the service-
connected disabilities, the criteria for submission of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App  337, 339 
(1996); Shipwash v. Brown 8 Vet. App. 218, 227 (1995).  
Accordingly, 38 C.F.R. (b)(1) does not provide an additional 
basis for increased ratings for the service-connected 
shoulder and/or knee disabilities.


ORDER

Entitlement to an increased evaluation in excess of 
10 percent from July 1, 1998 to August 31, 2000, and in 
excess of 20 percent from November 1, 2000, for postoperative 
residuals of a right knee injury is denied.  

Entitlement to an initial compensable evaluation from 
December 5, 1992 to February 20, 1994, and an initial 
evaluation in excess of 20 percent from February 21, 1994, 
for left rotator cuff tendonitis is denied.  




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


